Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex Parte Quayle
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
With respect to claim 1, 
in line 7, the term “the corrosion inhibitor” does not have antecedent basis and should have “the” replaced with “a”.
in lines 19-20, the term “a solid matters” should be replaced with “a solid matter” or “solid matters”.
in line 25, the term “a corrosion inhibitor” has antecedent basis and should have the leading “a” replaced with “the” or “said”.
in line 26, the term “a corrosion inhibitor” has antecedent basis and should have the leading “a” replaced with “the” or “said”.
With respect to claim 5, 
in line 1, “claim 3” should be replaced with “claim 1” because claim 3 is canceled.
in the last line, the term “a corrosion-inhibitor loaded graphene nanocontainer” has antecedent basis and should have the leading “a” replaced with “the” or “said”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 2, 4-6, 8, and 9 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under vn37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701. The examiner can normally be reached 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susannah Chung can be reached on (571)272-6098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn